DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 7, filed 11/5/21, with respect to the rejection of claims 1-27 under 35 U.S.C. §112 as being indefinite, have been fully considered and are persuasive.  The rejection of claims 1-27 under 35 U.S.C. §112 has been withdrawn. 
Applicant's arguments, see pgs. 7-8, filed 11/5/21, with respect to the rejection of claims 1, 2, 4, 6, 8, and 12 under 35 U.S.C. §102(a)(1) as being anticipated by Pepe et al. (US 2016/0025942 A1), and the rejection of claims 3, 5, 7, 9, 13, 14, 16-18, 22, and 23 under 35 U.S.C. §103 as being unpatentable over Pepe, have been fully considered but they are not persuasive. 
Applicant argues Pepe fails to disclose the second slit opening is offset from the first slit opening such that the first slit opening and the second slit opening define a connector ferrule at the output edge configured to mate with a corresponding connector ferrule of an optical connector, and the at least one waveguide is disposed within the connector ferrule.  The Examiner respectfully disagrees.
While Applicant argues Pepe fails to disclose a second slit opening as required by the claims, Applicant provides no further arguments as to why the second opening 38 of Pepe fails to anticipate the second slit opening.  As previously discussed, Pepe discloses a second slit opening 38 extending through the waveguide substrate 20 at the 
Applicant also argues Pepe fails to disclose at least one pin bore as required by the claims, since the notches 738 extend only partially through the thickness of the optical light guide 720, whereas the claimed pin bore is in at least one of the input edge or output edge.  The Examiner respectfully disagrees.
While the notches 738 extend only partially through the thickness as discussed by Applicant, the notches 738 nonetheless each extend to the respective input or output edge.  That is, the notches 738 (i.e. pin bores) open to the input/output edge and therefore sufficiently anticipates “at least one pin bore within at least one of the input edge and the output edge.”
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pepe et al (US 2016/0025942 A1), hereinafter “Pepe.”
Re. Claim 1, Pepe discloses a waveguide substrate 20 comprising:
a first surface 24 and a second surface 26 opposite the first surface 24 (Figs 3 and 4; [0087]);
an input edge 28 and an output edge 30 (Fig 5; [0088]);
at least one waveguide 36 within the waveguide substrate 20 extending from the input edge 28 to the output edge 36 such that an input end of the at least one waveguide 36 is at the input edge 28 and an output end of the at least one waveguide 36 is at the output edge 36 (Figs 5 and 8; [0088]);
at least one input alignment feature 38 within the input edge 28 adjacent to the input end of the at least one waveguide 36 (Fig 5; [0100]); and
at least one output alignment feature 38 within the output edge 30 adjacent to the output end of the at least one waveguide 36, wherein each of the at least one input alignment feature 38 and the at least one output alignment feature 38 is a notch within 
Further Re. Claim 1, Pepe discloses a first slit opening 38 extending through the waveguide substrate 20 and adjacent to the at least one waveguide 36 at the output edge 30; and a second slit opening 38 extending through the waveguide substrate 20 at the output edge 30, wherein the second slit opening 38 is offset from the first slit opening 38 such that the first slit opening 38 and the second slit opening 38 define a connector ferrule at the output edge, and the at least one waveguide 36 is disposed within the connector ferrule (i.e. connector ferrule for connection to connector 50) (Fig 5; [0099], [0100]).  It is noted, Figure 5 of Pepe discloses multiple elements 38 to sufficiently disclose at least one input alignment feature, at least one output alignment feature, first slit opening, and second slit opening as required by the claim.
Re. Claim 2, Pepe discloses the waveguide substrate 20 is glass (Fig 8; [0089]).
Re. Claim 4, Pepe discloses the at least one waveguide 36 comprises a plurality of waveguides 36 (Fig 5; [0088]).
Re. Claim 6, Pepe discloses the at least one input alignment feature 38 comprises a first input alignment feature 38 and a second input alignment feature 38 such that input ends of the plurality of waveguides 36 are dispose3d between the first input alignment feature 38 and the second input alignment feature 38; and the at least one output alignment feature 38 comprises a plurality of output alignment features 38 such that individual output alignment features 38 of the plurality of output alignment features 38 are disposed between individual output ends of the plurality of waveguides 36 (Fig 5; [0100]).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 3, 5, 9, 13, 14, 16-18, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe.
Re. Claim 3, Pepe discloses the waveguide substrate 20 as discussed above.  While Pepe discloses additional shapes for the notches (Figs 73 and 74; [0080]-[0081], [0135]), Pepe does not directly disclose an arrangement wherein the notch is a v-groove.
V-grooved shaped notches used for alignment purposes are well known in the art, and the claimed arrangement would have been obvious to one of ordinary skill for the purpose of providing a notch with a greater alignment tolerance during the coupling process, thereby simplifying the notch mating process to the associated connector.
Re. Claim 5, Pepe discloses the waveguide substrate 20 as discussed above.  However, Pepe does not disclose the waveguide substrate 20 wherein a pitch of the plurality of waveguides at the input edge is smaller than a pitch of the plurality of waveguides at the output edge.
In other embodiments, Pepe discloses waveguide substrate wherein a pitch of the plurality of waveguides at the input edge is smaller than a pitch of the plurality of 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine teachings of Pepe to arrive at the claimed invention, as Pepe discloses the modified pitch arrangement allows for coupling between differing types of connectors to each side of the waveguide substrate ([0114]).
Re. Claim 9, Pepe discloses the waveguide substrate 20 as discussed above, but does not disclose an end of the connector ferrule comprises a chamfered perimeter.
The use of chamfered surfaces for alignment features is well known in the art and commonly used to facilitate ease of alignment.  For example, Pepe discloses the use of a chamfered surface 462/464 to facilitate coupling a sleeve to a waveguide substrate 420 (Fig 30; [0120]).
The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed for the purpose of providing an easier coupling between the waveguide substrate and the connector attached thereto.
Re. Claims 13 and 14, Pepe discloses the waveguide substrate 20 as discussed above, but fails to teach the substrate 20 further comprises at least one engagement depression disposed on at least one of the first surface of the waveguide substrate and the second surface of the waveguide substrate, wherein: the at least one engagement depression comprises a first engagement depression adjacent a first side of the connector ferrule and a second engagement depression adjacent a second side of the connector ferrule; the first engagement depression is disposed on at least one of the first surface and the second surface; and the second engagement depression is disposed on at least one of the first surface and the second surface.
In a separate embodiment, Pepe discloses a waveguide substrate 720 further comprises at least one engagement depression disposed on at least one of the first surface of the waveguide substrate and the second surface of the waveguide substrate, wherein: the at least one engagement depression comprises a first engagement depression adjacent a first side of the connector ferrule and a second engagement depression adjacent a second side of the connector ferrule; the first engagement depression is disposed on at least one of the first surface and the second surface; and the second engagement depression is disposed on at least one of the first surface and the second surface (Figs 70-74; [0135]).  In Figure 73, the first and second engagement depressions take the form of a slits intersecting the first and second slit openings 738, respectively, and in Figure 74, the first and second engagement depressions take the form of pin bores intersecting the first and second slit openings 738, respectively.
The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed, as Pepe discloses arrangement allows for fixing of the connector sleeves can be fixed in two dimensions to the waveguide substrate ([0135]).
Re. Claims 16 and 17, Pepe discloses the waveguide substrate 20 as discussed above, but fails to disclose the substrate further comprises at least one tapered vertical slot provided one or more of the input edge and the output edge, wherein the tapered vertical slot is orthogonal to the first surface and the second surface.  Likewise, Pepe a vertical channel at an end of the tapered vertical slot that is opposite the input edge or the output edge, wherein the vertical channel is orthogonal to the first surface and the second surface.
In a separate embodiment, Pepe discloses a waveguide substrate 720 further comprises at least one vertical slot (i.e. pin hole) provided at one of more of the input edge and the output edge, wherein the vertical slot is orthogonal to the first and second surface of the substrate 720 (Fig 74; [0133], [0135]).  The waveguide substrate 720 also discloses at least one input/output alignment feature 738 further comprises a vertical channel at an end of the vertical slot, wherein the vertical channel is orthogonal to the first and second surface (Fig 73; [0133], [0135]).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to allow the connector to be mounted to the waveguide substrate from the vertical direction as taught by Pepe ([0133]).  Moreover, while not explicitly disclosed by Pepe, the use of tapered slots/channels for coupling alignment purposes is well known in the art and allows for the control of alignment in the direction of tapering, and accordingly would have been obvious to one of ordinary skill at the time the invention was effectively filed for this purpose. 
Re. Claim 18, Pepe discloses the waveguide substrate 20 as discussed above, but fails to teach the substrate 20 further comprises at least one cavity at the output edge, wherein the at least one cavity define an optical coupling surface that is offset from the output edge, and the output end of the at least one waveguide is at the optical coupling surface.
at least one cavity (i.e. cavity formed by recesses 741) at an input edge 728, wherein the at least one cavity define an optical coupling surface 739 that is offset from the input edge 728, and the input end of the at least one waveguide 736 is at the optical coupling surface (Fig 51; [0130], [0132]).
The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed, since Pepe discloses the arrangement allows for connection to MPO type adapter to form a furcation module ([0130]), thereby increasing functionality of the device.
Re. Claims 22 and 23, Pepe discloses the waveguide substrate 20 as discussed above, but fails to teach the substrate 20 further comprises at least one pin bore within at least one of the input edge and the output edge, a first slot extending from the first surface of the waveguide substrate to the at least one pin bore, and a second slot extending from the second surface of the waveguide substrate to the at least one pin bore.
In a separate embodiment, Pepe discloses a waveguide substrate 720 further comprises at least one pin bore (Fig 74) within at least one of the input edge and the output edge, a first slot 738 extending from the first surface of the waveguide substrate 720 to the at least one pin bore, and a second slot extending from the second surface of the waveguide substrate to the at least one pin bore (Figs 70-74; [0135]).
The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed, as Pepe discloses arrangement allows for fixing .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        12/28/21